Citation Nr: 1744941	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  12-17 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI) residuals.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from November 1973 to August 1974.  The appellant is his surviving spouse. 

This matter is before the Board of Veterans Appeals (Board) from a September 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2014.  

In September 2015, the Board dismissed the appeal due to the death of the Veteran in April 2015.  The appellant has been substituted as the appellant. 

In a September 2015 rating decision, service connection was granted for sleep apnea due to the service-connected TBI residuals.  This represents a full grant of the benefits sought with the respect to that issue. 

In November 2016, the Board denied entitlement to an initial disability rating in excess of 10 percent for TBI residuals.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2017, the Veteran's representative and VA's General Counsel agreed to a Joint Motion for Remand (JMR) regarding the Board's November 2016 decision.  Subsequently, the Court granted the JMR in a June 2017 Order.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In the June 2017 JMR, it was agreed by the parties that the Board erred in its November 2016 decision, which denied an initial rating in excess of 10 percent for TBI residuals, citing inadequate reasons and bases, as well as reliance upon a September 2014 VA opinion deemed inadequate.  

More specifically, the JMR states that the Board failed to address a March 2010 optometry record noting that the Veteran reported occasional blurred vision, along with a history of blunt trauma to the back of the head during service which caused blurry vision, as well as the Veteran's testimony at the Board hearing that his eyes got blurry, at times.  The JMR further notes that blurred vision is listed as a subjective symptom under Category 2, Diagnostic Code (DC) 8045 pertaining to TBI.  38 C.F.R. § 4.124a, DC 8045.  The Board notes that the March 2010 VA optometry record reflects relevant diagnoses of immature cataracts, floppy eyelid syndrome associated with sleep apnea, and refractive error.  

In addition, the JMR states that the Board failed to adequately address evidence related to headaches, to include an October 2014 treatment record noting headaches secondary to in-service head trauma, as well as a May 2014 record noting chronic headaches secondary to TBI.  

The JMR further states that the Board erred by failing to seek clarification of the September 2014 VA opinion relating the Veteran's complaints of cognitive problems to dementia evidenced by cerebral atrophy on a brain computerized tomography (CT) scan, whereas the same examiner stated that magnetic resonance imaging (MRI) of the brain was normal with no signs of atrophy in an October 2014 VA treatment record.  In addition, an October 2014 VA treatment was noted to reflect minimal atrophy of the head on CT scan.  

The JMR further states that the Board failed to seek clarification of the September 2014 VA examination report with respect to whether rebound headaches were secondary to TBI medication, and with respect to the impression of stress headaches noted to be based on the Veteran's description that he felt his whole head squeezing.  It was noted that an October 2014 VA treatment record reflects that the Veteran described headaches as feeling sharp, and sometimes dull and bi-frontal in an October 2014 VA treatment record.  

Lastly, the JMR states that although the Board decision noted that the Veteran had a psychiatric disorder, there was no adequate opinion with respect to whether a psychiatric disorder was related to TBI.  

In view of the above, the case must be remanded to the RO for further development as outlined below.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims file to the VA examiner who conducted the September 2014 VA examination, if still available; otherwise, another appropriate medical professional, for an addendum opinion with respect to the severity of the service-connected TBI residuals during the relevant period.  If the examiner determines that another examination is necessary to answer the questions, then one should be scheduled.

An opinion(s) should be provided as to whether it is at least as likely as not (a 50 percent or greater probability) that impaired/blurred vision, headaches, to include rebound and stress headaches, or a psychiatric disorder, including depressive disorder, is caused or aggravated by the Veteran's TBI, to include any required TBI medication.  

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected TBI.  

The opinion(s) should address evidence to include the March 2010 optometry record reflecting complaints of occasional blurred vision, along with a history of blunt trauma to the back of the head causing blurred vision during service, as well as the Veteran's testimony at the Board hearing that his eyes got blurry; an October 2014 VA treatment record noting headaches secondary to in-service head trauma; a May 2014 record noting chronic headaches secondary to TBI; and the impression of stress headaches based on the Veteran's description that he felt his whole head squeezing in the September 2014 VA examination report in view of the October 2014 VA treatment record reflecting the Veteran's description of headaches as sharp, and sometimes dull and bi-frontal.  

In addition, the opinion should address the September 2014 VA examination report relating cognitive problems to dementia based on CT scan juxtaposed with the impression of no signs of atrophy of the brain on MRI in October 2014, together with the impression of minimal atrophy of the brain on CT scan noted in October 2014.  

A rationale for all opinions expressed should be provided.  

2.  Finally, after undertaking any necessary additional development, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

